DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Claim Status
Claims 1, 7, 11, 13, 20-30, 36-39, and 41-42 are pending.
Claims 1, 13, 20-27, 30, 38 and 41 are newly amended.  
Claims 1, 7, 11, 13, 20-30, 36-39, and 41-42 are examined on the merits.

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant’s arguments filed 07/05/2022 are not found to be persuasive, however applicant’s amendments to the claims, specifically introducing the limitation of soybean plants, requires new obviousness rejections.  

Applicant’s arguments are primarily drawn to the statement “Zhao is inoperable art whose operability cannot be remedied by Vainauska” and are summarized below:
The test of enablement is without undue experimentation and a reference with significant numbers of inoperative embodiments is not enabled where the art does not clearly identify operative embodiments.
Vainauska has presented evidence that embodiments disclosed by Zhao are inoperable after extensive trials and has further provided evidence that skilled artisans in the field were not able to practice Zhao.
None of the multiple artisans trying to reproduce Zhao appear to have considered attempting the method in mammalian cells or looking to comparable protocol for mammalian cells which his evidence that a skilled artisan did not consider Vainauska or any other comparable mammalian protocol and therefore Zhao cannot be combined with Vainauska to create a presumption of operability.
The characteristics of pollen cells would obviate any improvements Vainauska achieved in mammalian cells. 
Neither Zhao or Vainauska refer to soybean plants.  
Wang, Meyer and Hryhorowicz fail to remedy the deficiencies of Zhao or Vainauska.  

With respect to 1. above, applicant’s arguments are not found to be persuasive because prima facie Zhao appears to be enabled.  It is the teaching of Vejlupkova which indicates that select embodiments of Zhao may not be enabled.  Specifically, Vejlupkova is drawn to “extensive trials” involving the use of magnetofection to transiently transform monocot species.  The species tested by Vejlupkova were all monocots; maize, sorghum, and lily as compared to the species of Zhao, which were primarily dicots (cotton, pepper, pumpkin, cocozelle and the monocot lily).  Therefore, Vejlupkova has shown that one embodiment of Zhao (Lily) appeared to lack enablement.  Additionally this single document is drawn to a monocot species and it is well known in the art that there are differences in transformation efficiencies and efficacy between monocot and dicot species.  Thus, Vejlupkova discloses that one of the five embodiments of Zhao may not be enabled, this is not a significant number of inoperative embodiments and further this potentially inoperative embodiment has a clear difference from the operable embodiments that would lead the ordinary artisan to believe prima facie that all the other embodiments of Zhao are enabled.  
With respect to 2. above, applicant’s arguments are not found to be persuasive because Vainauska tested only three species total and only one of the species of Zhao, while Dr. Mortimer (Harkness Twitter Thread) indicates that the technique was not effective in sorghum (a monocot) while Dr. Lara (Harkness Twitter Thread) and the instant applicants indicate that the technique is not effective in tomato.  These arguments are not found to persuasive because only one of the species of Zhao was tested with extensive experiments while the other species tested were a monocot and tomato.  These experimental results are not sufficient to indicate that the non-Lily embodiments are Zhao are not enabled for two reasons, first transformation efficiencies and efficacy are variable in different species and with different techniques so it is not clear that results in Sorghum and Tomato apply to those embodiments of Zhao and secondly in this area of the art there is a large amount of experimentation associated with experimental optimization that is not undue experimentation.  This can be seen in MPEP 2164.06 which states that “an extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance” and further “a considerable amount of experimentation is permissible, if it is merely routine”.  The optimization of a transformation protocol is routine in the art and associated with a large amount of experimentation, as an example the ordinary artisan needs only look at the large body of work drawn to optimizing the use of agrobacterium to transform crop plants (See Li, Optimization of Agrobacterium-mediated transformation in Soybean, Frontiers in Plant Science, February 2017).  Therefore, despite the experimentation performed by the instant applicants and that referenced in the 2018 twitter thread released approximately one year after the publication of Zhao it is possible that the requirement of undue experimentation has not been met.  Therefore applicant’s arguments drawn to 2. above are not found to be persuasive. 
With respect to 3. above, applicant’s arguments are not found to be persuasive because while the four referred scientists did not choose to modify the teachings of Zhao by incorporating a comparable protocol from mammal cells given the teachings of Vainauska it would have been obvious to the ordinary artisan to modify the method of Zhao to include the multiple rounds of magnetic field application of Vainauska.  This would have been ordinary optimization of the protocol of Zhao and would have been an obvious way to increase the efficacy and efficiency of the method of Zhao, this is true because Vainauska teaches that multiple rounds of magnetofection increase transformation efficiency, given this teaching the ordinary artisan would have been motivated to optimize the parameter of number of rounds of magnetic field application in order to increase transformation efficiency.  Therefore, with respect to 3. above, applicant’s arguments are not found to be persuasive.  
With respect to 4 above, applicant’s arguments that the characteristics of pollen cells would obviate any improvements Vainauska achieved in mammalian cells is not persuasive because Vainauska simply teaches that increased rounds of magnetofection increases transformation efficiency, while it is Zhao that teaches the use of magnetofection to transform plant pollen in four embodiments that prima facie appear to be enabled and effective.  Therefore, Vainauska is not used to teach transformation of plant cells containing a cell wall but instead to teach improved transformation efficiencies with increased rounds of application of a magnetic field.  
With respect to 5. above, applicant’s arguments are not found to be persuasive because although neither Zhao or Vainauska refer to soybean plants the new 35 USC 103 rejection uses Que, Repurposing macromolecule delivery tools for plant genetic modification in the Era of Precision Genome Engineering, Transgenic Plants: Method and Protocols, Methods in Molecular Biology, Published online November 2018, which teaches that magnetofection may be an effective method for increasing the transformation efficiency of crop species including soybean (Que, Page 7, Lines 1-5; Que, Page 7, First full paragraph).  
With respect to 6. Above, applicant’s arguments are not found to be persuasive because as demonstrated above Zhao in view of Vainauska and Que and Que teach all of the limitations of the independent claim and Wang, Meyer and Hryhorowicz are used simply to teach limitations introduced in the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 7, 11, 13, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Pollen magnetofection for genetic modification with magnetic nanoparticles as gene carriers, Nature Plants, Volume 3, December 2017, Pgs. 956-964 in view of Vainauska, A Novel Approach for Nucleic Acid Delivery Into Cancer Cells, Medicina (Kaunas), 2012, Pages 324-329 and Que, Repurposing macromolecule delivery tools for plant genetic modification in the Era of Precision Genome Engineering, Transgenic Plants: Method and Protocols, Methods in Molecular Biology, Published online November 2018.
With respect to claim 1, Zhao teaches a method of transformation of pollen cells (plant cells with complete cell walls) called pollen magnetofection which uses a magnetic field to deliver exogenous DNA (polynucleotides) loaded with magnetic nanoparticles (MNPs) into pollen cells (Zhao, Page 956, abstract).  In this method positively charged magnetic nanoparticles were bound and condensed with electric negative DNA to create MNP-DNA complexes (Zhao, Page 956, Column 1, Paragraph 2).  This interaction is inherently non-covalent as polyethyleneimine forms electrostatic interactions between the positively charged PEI and negatively charged DNA which are non-covalent bonds with DNA (Zhao, Page 957, Figure 1(c)).  This method was able to introduce the GUS gene into pollen cells, GUS encodes the β-Glucuronidase protein which is stained blue by X-gluc, because when magnetofected cells were treated with X-gluc, pollen grains and pollen tubes were stained blue (Zhao, Page 957, Column 2, Paragraph 4).   
	With respect to claim 1, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field or the transformation of soybean pollen.
	 With respect to claim 1, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
	With respect to claim 1, Que teaches that magnetofection may increase transformation efficiencies in crop species including soybean (Que, Page 7, Lines 1-5; Que, Page 7, First full paragraph).
	With respect to claim 7, Zhao teaches all of the limitations of claim 1 disclosed above, Zhao additionally teaches that the magnetic nanoparticles (MNPs) are superparamagnetic particles, showing superparamagnetic behavior (Zhao, Page 957, Column 1, Paragraph 1).
	With respect to claim 7, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field or the transformation of soybean pollen.
	 With respect to claim 7, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
With respect to claim 7, Que teaches that magnetofection may increase transformation efficiencies in crop species including soybean (Que, Page 7, Lines 1-5; Que, Page 7, First full paragraph).
	With respect to claim 11, Zhao teaches the limitations of claim 1 disclosed above (See above).  Zhao additionally teaches the application of a static magnetic field by a permanent magnet located in a MagnetoFACTOR-24 plate from (Chemicell) this is evidenced in page 3, column 1, paragraph 2 of Wang, A Magnetic Nanoparticle-Based Multiple-gene Delivery System for Transfection of Porcine Kidney Cells, PLOS one, published July 21, 2014 (Zhao, Page 963, Column 1, Paragraph 3).  
	With respect to claim 11, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field or the transformation of soybean pollen.
	 With respect to claim 11, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
With respect to claim 11, Que teaches that magnetofection may increase transformation efficiencies in crop species including soybean (Que, Page 7, Lines 1-5; Que, Page 7, First full paragraph).
	With respect to claim 13, Zhao teaches all of the limitations of claim 1 disclosed above (See above).  Zhao additionally teaches the transformation of cotton pollen (Zhao, Abstract; Zhao, Page 957, Figure 1). 
	With respect to claim 13, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field or the transformation of soybean pollen.
	 With respect to claim 13, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
With respect to claim 13, Que teaches that magnetofection may increase transformation efficiencies in crop species including soybean (Que, Page 7, Lines 1-5; Que, Page 7, First full paragraph).
	With respect to claim 21 Zhao teaches all of the limitations of claim 21 (See above), Zhao additionally teaches diluting both MNPs and plasmid DNA with distilled water (Zhao, Page 962, Column 2, Paragraph 3).  
	With respect to claim 21, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field or the transformation of soybean pollen.
	 With respect to claim 21, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
With respect to claim 21, Que teaches that magnetofection may increase transformation efficiencies in crop species including soybean (Que, Page 7, Lines 1-5; Que, Page 7, First full paragraph).
	With respect to claim 22, Zhao teaches all of the limitations of claim 1 (See above), Zhao additionally teaches magnetofection where the magnetic particle/DNA complexes are inserted into pollen grains and the pollen tubes (Zhao, Page 957, Column 2, Paragraph 3)(Zhao, Page 959, Figure 3 (c)).  Additionally, Zhao teaches the germination of magnetofected pollen grains (Zhao, Page 957, Column 2, Paragraph 2).  
	With respect to claim 22, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field or the transformation of soybean pollen.
	 With respect to claim 22, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
With respect to claim 22, Que teaches that magnetofection may increase transformation efficiencies in crop species including soybean (Que, Page 7, Lines 1-5; Que, Page 7, First full paragraph).
	With respect to claim 23, Zhao teaches all of the limitations of claim 1 (See above), Zhao additionally teaches magnetofection where the magnetic particles have entered the pollen are then transported down the pollen tube (Zhao, Page 959, Figure 3(c)).  This would occur if the generative cell of the pollen grain was transformed and then produced two sperm cells containing the magnetic nanoparticle/DNA complexes.  Additionally, the magnetofected pollen was used to artificially pollinate plants to create transgenic seeds (Zhao, Page 957, Column 2, Paragraph 5).
	With respect to claim 23, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field or the transformation of soybean pollen.
	 With respect to claim 23, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
With respect to claim 23, Que teaches that magnetofection may increase transformation efficiencies in crop species including soybean (Que, Page 7, Lines 1-5; Que, Page 7, First full paragraph).
	With respect to claim 25, Zhao teaches all of the limitations of claim 1 (See above), Zhao additionally teaches magnetofection where the magnetic particle/DNA complexes are inserted into pollen grains and the pollen tubes (Zhao, Page 957, Column 2, Paragraph 3)(Zhao, Page 959, Figure 3 (c)).  Zhao also teaches the germination of magnetofected pollen grains and then the magnetofected pollen was used to artificially pollinate plants to create transgenic seeds of other cotton plants and T1, T2, and T3 plants were generated (Zhao, Page 957, Column 2, Paragraph 2; Zhao, Page 957, Column 2, Paragraph 5-Page 958, Column 1, Paragraph 1).  Additionally, the magnetofected pollen was used to artificially pollinate plants to create transgenic seeds (Zhao, Page 957, Column 2, Paragraph 5).
	With respect to claim 25, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field or the transformation of soybean pollen.
	 With respect to claim 25, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
With respect to claim 25, Que teaches that magnetofection may increase transformation efficiencies in crop species including soybean (Que, Page 7, Lines 1-5; Que, Page 7, First full paragraph).
	With respect to claims 1, 7, 11, 20, 22-23, and 25, Vainauska teaches pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
	It would have been obvious to a person of ordinary skill in the art at the time of filing to use the consecutive application of a magnetic field followed by withdrawal of the magnetic field to accelerate a magnetic particle multiple times towards a cell of Vainauska to transform a pollen cell as described in Zhao, where the pollen is soybean pollen from a soybean plant as described in Que.  This would have been obvious because the method of Zhao is the application of a technique which has been studied for many years in mammalian cells to transform plant cells.  It would therefore have been obvious to use the method of Vainauska which is a method for the magnetofection of mammal cells on plant cells as shown in Zhao.  The ordinary artisan would have been motivated to combine these two methods because the protocol of Vainauska has increased the efficiency of magnetofection; “Further enhancement of magnetofection efficiency has been achieved by the application of a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced” (Vainauska, Page 324, Column 2, Paragraph 1).  Increasing the efficiency of the magnetofection of pollen grains would be motivating to the ordinary artisan because the method of Zhao is applied to cotton pollen with the goal of efficiently generating transgenic cotton plants and increased efficiency of magnetofection would lead to increased generation of transgenic plants.  
It would also have been obvious to the ordinary artisan to dilute the pollen cells in an aqueous medium in the same way that MNPs and DNA were diluted in an aqueous medium in Zhao, on page 962 in column 2 and paragraph 3.  This would have been obvious as an aqueous solution of pollen is easier to manipulate and dilute as well as increasing pollen intactness.  The ordinary artisan would have been motivated to use an aqueous solution of pollen in order to more easily move and dilute the pollen in order to manipulate the concentration of pollen and increase the efficiency of transformation.
	Therefore claims 1, 7, 11, 13, 21-23, and 25 remain rejected as being obvious under 35 U.S.C. under Zhao in view of Vainauska and Que and Que.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Vainauska, and Que, Repurposing macromolecule delivery tools for plant genetic modification in the Era of Precision Genome Engineering, Transgenic Plants: Method and Protocols, Methods in Molecular Biology, Published online November 2018 as applied to claims 1, 7, 11, 21-23, and 25 as discussed above, and in further view of Meyer, A genomic DNA segment from Petunia hybrida leads to increased transformation frequencies and simple integration patterns, Proceedings of the National Academy of Sciences, November 1988.
	With respect to claim 20, Zhao in view of Vainauska and Que teaches a method of transformation of Soybean pollen cells called pollen magnetofection which uses a magnetic field to deliver exogenous DNA loaded with magnetic nanoparticles into pollen cells (Zhao, Page 956, abstract).  This method was able to introduce the GUS gene into pollen cells, GUS encodes the β-Glucuronidase protein which is stained blue by X-gluc, because when magnetofected cells were treated with X-gluc, pollen grains and pollen tubes were stained blue (Zhao, Page 957, Column 2, Paragraph 4). Additionally, Zhao in view of Vainauska and Que teaches incubating MNPs and purified exogenous plasmid DNA (a bacterial plasmid containing a bacterial gene; GUS) and then dispersed in a medium with pollen (Zhao, Page 963, Column 1, Paragraph 2).  Finally, Zhao in view of Vainauska and Que teaches the use of a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
With respect to claim 20, Zhao in view of Vainauska and Que do not collectively teach the use of exogenous non-specific DNA in the magnetofection of plant cells. 
	Meyer teaches the use of exogenous non-specific carrier DNA in combination with polyethylene glycol or electroporation to directly transform plant cells without agrobacterium or another carrier (Meyer, Page 8568, Column 1, Paragraphs 1-2).
	It would have been obvious to a person of ordinary skill in the art to modify the method of Zhao in view of Vainauska and Que to use the exogenous non-specific DNA of Meyer.  This would have been obvious to the ordinary artisan because the use of exogenous non-specific carrier DNA is established in the art as a key component of direct DNA transformation methods of plant cells and Meyer describes techniques that lead to the increased transformation frequencies include the use of linear DNA or carrier DNA.  The ordinary artisan would have been motivated to use exogenous non-specific DNA in the transformation media of Zhao in view of Vainauska and Que in order to increase the transformation efficiency of the CRISPR/Cas9 gene editing system into the target plant cell.  The ordinary artisan would have been motivated to increase the transformation efficiency of target cells because the target cells are cotton, an agriculturally significant crop and the ability to more efficiently generate transgenic cotton has economic and agricultural implications.  
	Therefore claim 20 remains rejected as being obvious under 35 U.S.C. 103 under Zhao in view of Vainauska, Que, and Meyer.

Claims 24, 26-30, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Vainauska and Que, Repurposing macromolecule delivery tools for plant genetic modification in the Era of Precision Genome Engineering, Transgenic Plants: Method and Protocols, Methods in Molecular Biology, Published online November 2018 as applied to claims 1, 7, 11, 21-23, and 25 as discussed above and in further view of Hryhorowicz, Improved Delivery of CRISPR/Cas9 System Using Magnetic Nanoparticles into Porcine Fibroblast, Molecular Biotechnology, December 17, 2018.
	With respect to claim 24, Zhao in view of Vainauska and Que teach all of the limitations of claim 23.  See above.
With respect to claim 26, Zhao in view of Vainauska and Que teach all of the limitations of claim 25.  See above.
	With respect to claim 27, Zhao in view of Vainauska and Que teaches a method of transformation of Soybean pollen cells called pollen magnetofection which uses a magnetic field to deliver exogenous DNA loaded with magnetic nanoparticles into pollen cells (Zhao, Page 956, abstract).  This method was able to introduce the GUS gene into pollen cells, GUS encodes the β-Glucuronidase protein which is stained blue by X-gluc, because when magnetofected cells were treated with X-gluc, pollen grains and pollen tubes were stained blue (Zhao, Page 957, Column 2, Paragraph 4).   Additionally, Zhao in view of Vainauska and Que teach the use of a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced which allows for the consecutive application of a magnetic field followed by withdrawal of the magnetic field to accelerate a magnetic particle multiple times towards a cell (Vainauska, Page 324, Column 1, Paragraph 1).  Finally, on page 957 in column 1, paragraph 1, Zhao discloses that the size of the magnetic nanoparticles averaged 168 nm.
	With respect to claim 28, Zhao in view of Vainauska and Que additionally teaches that magnetic nanoparticles, plasmid DNA, and magnetic nanoparticle/DNA complexes (MNP-DNA complexes) are diluted in water and then a composition was made comprising MNP-DNA complexes and pollen in an aqueous medium (Zhao, Page 962, Column 2, Paragraph 3; Zhao, Page 963, Column 1, Paragraph 2).
	With respect to claim 29, Zhao in view of Vainauska and Que additionally teaches the use of exogenous DNA; a bacterial plasmid DNA containing a bacterial gene (Zhao, Page 957, Column 2, Paragraph 4).   
	With respect to claim 30, Zhao in view of Vainauska and Que additionally teaches the magnetofection of a pollen cell (Zhao, Page 956, Abstract).
	With respect to claim 36, Zhao in view of Vainauska and Que teaches the limitations disclosed above with respect to claim 27.
With respect to claim 37, Zhao in view of Vainauska and Que teaches the limitations disclosed above with respect to claim 27.
	With respect to claims 24, 26-30, and 36-37 Zhao in view of Vainauska and Que do not teach magnetofection with a sequence specific genome editing agent.
	With respect to claims 24, 26-30, and 36-37 Hryhorowicz teaches the use of magnetofection to deliver CRISPR/Cas9 constructs into cells (Hryhorowicz, Page 173, Abstract).  
	It would have been obvious to a person of ordinary skill in the art at the time of filing to deliver CRISPR/Cas9 constructs into cells as done in Hryhorowicz using the method of Zhao in view of Vainauska and Que to deliver these constructs into plant cells.  This would have been obvious because the method of Zhao in view of Vainauska and Que is the application of techniques which have been developed and studied for many years in mammalian cells to transform plant cells and the method of Hryhorowicz is an obvious advancement of the technology that was developed in animal cells.  CRISPR/Cas9 systems have been shown to be effective in plant cells, it would therefore have been obvious to combine the two methods of magnetofection to provide an efficient method to use magnetofection to introduce CRISPR/Cas9 into plant cells which would result in non-random genetic modification of the plant cell.  The ordinary artisan would have been motivated to combine these two methods because CRISPR/Cas9 represents an effective genome editing tool which has been tested in a wide range of cell lines and organisms and is highly efficient, versatile, and simple, and has been recognized as the most promising strategy for many applications (Hryhorowicz, Page 173, Column 1, Paragraph 1).  The ordinary artisan would have been motivated to use a highly efficient method of transformation to deliver gene editing agents to a plant cell without the need for a callus regeneration phase to efficiently generate targeted mutations in the cotton genome.
	Therefore claims 24, 26-30, and 36-37 remain rejected as being obvious under 35 U.S.C. under Zhao in view of Vainauska and Que.
Claims 38-39 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Vainauska, Que, Repurposing macromolecule delivery tools for plant genetic modification in the Era of Precision Genome Engineering, Transgenic Plants: Method and Protocols, Methods in Molecular Biology, Published online November 2018 and Hryhorowicz as applied to claims 24, 26-30, and 36-37 and in further view of Meyer, A genomic DNA segment from Petunia hybrida leads to increased transformation frequencies and simple integration patterns, Proceedings of the National Academy of Sciences, November 1988. 
Claims 38-39 and 41-42 are drawn to a plant modification system comprising: (a) a sequence-specific nuclease, or a polynucleotide encoding a sequence-specific nuclease, or a ribonucleoprotein including at least one sequence-specific nuclease non-covalently complexed with an approximately spherical magnetic nanoparticle of about 150 to about 300 nanometers in diameter; (b) a pollen grain; and (c) a medium containing exogenous non-specific DNA (Claim 38).  The plant modification system of claim 38, wherein the sequence-specific nuclease is a CRISPR Cas nuclease or a CRISPR Cas nuclease ribonucleoprotein including at least one guide RNA (Claim 39).  The plant modification system of claim 38, wherein the pollen grain is a pre-anthesis- stage dicot pollen grain (Claim 41).  The plant modification system of claim 38, further comprising at least one component selected from the group consisting of a magnet, a non-oscillating magnetic field, a cell- penetrating peptide, and a nuclear localization signal (Claim 42).  
	With respect to claim 38, Zhao in view of Vainauska and Que and Hryhorowicz teaches a method of transformation of Soybean pollen cells called pollen magnetofection which uses a magnetic field to deliver exogenous DNA loaded with magnetic nanoparticles into pollen cells (Zhao, Page 956, abstract).  This method was able to introduce the GUS gene into pollen cells, GUS encodes the β-Glucuronidase protein which is stained blue by X-gluc, because when magnetofected cells were treated with X-gluc, pollen grains and pollen tubes were stained blue (Zhao, Page 957, Column 2, Paragraph 4).   Additionally, Zhao in view of Vainauska and Que teach the use of a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced which allows for the consecutive application of a magnetic field followed by withdrawal of the magnetic field to accelerate a magnetic particle multiple times towards a cell (Vainauska, Page 324, Column 1, Paragraph 1).  On page 957 in column 1, paragraph 1, Zhao discloses that the size of the magnetic nanoparticles averaged 168 nm.  Finally, Hryhorowicz teaches the magnetofection of cells with a CRISPR/Cas9 gene editing system to make targeted edits in the target cell genome (Hryhorowicz, Page 173, Abstract).  
	With respect to claim 39, Zhao in view of Vainauska, Que and Hryhorowicz teaches a method of transformation of pollen cells called pollen magnetofection which uses a magnetic field to deliver exogenous DNA loaded with magnetic nanoparticles into pollen cells (Zhao, Page 956, abstract).  This method was able to introduce the GUS gene into pollen cells, GUS encodes the β-Glucuronidase protein which is stained blue by X-gluc, because when magnetofected cells were treated with X-gluc, pollen grains and pollen tubes were stained blue (Zhao, Page 957, Column 2, Paragraph 4).   Additionally, Zhao in view of Vainauska and Que teach the use of a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced which allows for the consecutive application of a magnetic field followed by withdrawal of the magnetic field to accelerate a magnetic particle multiple times towards a cell (Vainauska, Page 324, Column 1, Paragraph 1).  On page 957 in column 1, paragraph 1, Zhao discloses that the size of the magnetic nanoparticles averaged 168 nm.  Finally, Hryhorowicz teaches the magnetofection of cells with a CRISPR/Cas9 gene editing system to make targeted edits in the target cell genome (Hryhorowicz, Page 173, Abstract).  
	With respect to claim 41, Zhao in view of Vainauska, Que and Hryhorowicz additionally teaches the magnetofection of cotton pollen and that the pollen grains were collected before dehiscence (Zhao, Page 956, Abstract; Zhao, Page 963, Column 1, Paragraph 3). 
	With respect to claim 42, Zhao in view of Vainauska, Que and Hryhorowicz additionally teaches the use of cylindrical permanent magnets (Vainauska, Page 326, Figure 1).  
	With respect to claims 38-39 and 41-42, Zhao in view of Vainauska, Que and Hryhorowicz do not teach the use of exogenous non-specific DNA in the magnetofection of plant cells. 
	Meyer teaches the use of exogenous non-specific carrier DNA in combination with polyethylene glycol or electroporation to directly transform plant cells without agrobacterium or another carrier (Meyer, Page 8568, Column 1, Paragraphs 1-2).
	It would have been obvious to a person of ordinary skill in the art to modify the method of Zhao in view of Vainauska, Que and Hryhorowicz to use the exogenous non-specific DNA of Meyer.  This would have been obvious to the ordinary artisan because the use of exogenous non-specific carrier DNA is established in the art as a key component of direct DNA transformation methods of plant cells and Meyer describes techniques that lead to the increased transformation frequencies include the use of linear DNA or carrier DNA.  The ordinary artisan would have been motivated to use exogenous non-specific DNA in the transformation media of Zhao in view of Vainauska and Que and Hryhorowicz in order to increase the transformation efficiency of the CRISPR/Cas9 gene editing system into the target plant cell.  The ordinary artisan would have been motivated to increase the transformation efficiency of target cells because the target cells are cotton, an agriculturally significant crop and the ability to more efficiently generate transgenic cotton has economic and agricultural implications.  
	Therefore claims 38-39 and 41-42 remain rejected as being obvious under 35 U.S.C. 103 under Zhao in view of Vainauska, Que, Hryhorowicz, and Meyer.

Conclusion

All claims are rejected.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                           

/WEIHUA FAN/Examiner, Art Unit 1663